    Case 4:16-cv-00055-ALM Document 178 Filed 12/20/18 Page 1 of 1 PageID #: 2549




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

     HOPE HALLEEN, DONNA MANER, and                    §
     all others similarly situated;                    §
                                                       §   CIVIL ACTION NO. 4:16-CV-00055-ALM
     v.                                                §   JUDGE MAZZANT
                                                       §
     BELK, INC.                                        §

                                                 ORDER

           Pursuant to the previously docketed Memorandum Opinion and Order approving Plaintiffs

    Hope Halleen and Donna Maner, individually and on behalf of all others similarly situated, and

    Defendant Belk, Inc.’s Settlement Agreement, Notice Packet, Enhancement Awards, and request

    for attorneys’ fees and costs, the Court finds all matters and disputes between the parties have been

.   fully and finally compromised and settled.

           It is therefore ORDERED that this case is DISMISSED WITH PREJUDICE as to all

    claims asserts. All relief not previously granted is hereby DENIED.

           IT IS SO ORDERED.
            SIGNED this 20th day of December, 2018.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
